Citation Nr: 1719343	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  14-13 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a heart disorder, to include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for a heart disorder, to include as secondary to Agent Orange exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1960 to February 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which confirmed and continued a previous denial for service connection for a heart disorder.  The RO reconsidered the claim in a February 2013 rating decision following the receipt of additional evidence.  The Veteran filed a notice of disagreement (NOD) in February 2013, a statement of the case (SOC) was issued in February 2014 and a substantive appeal was filed in March 2014.  

The Veteran testified at a hearing held at the RO in January 2017.  A transcript of that hearing is associated with the claims file.  

The Board notes that in a correspondence, VA 21-4138 submitted on October 20, 2015 the Veteran appears to allege entitlement to VA compensation benefits under 38 U.S.C.A. § 1151 as he suggests his heart disorder was caused or aggravated by VA medical treatment by the VAMC which caused severe internal bleeding on or around August 6, 2015.  However, he has not filed a claim for such entitlement, to include a proper application for benefits.  38 C.F.R. §§ 3.151, 3.155 (2016).  In this regard, the Board notes that, effective March 24, 2015, a claim for benefits must be submitted on an application form prescribed by the Secretary. See Standard Claims and Appeals Forms, 79 Fed. Reg. 57,660 (Sept. 25, 2014).  The Veteran is advised that (is statements do not meet the standards of an intent to file (3.155(b)) or those of a complete claim under 38 C.F.R. § 3.160(a).  The AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits, to include for VA compensation benefits under 38 U.S.C.A. § 1151.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened service connection claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In November 2010, the RO denied the Veteran's claim of service connection for a heart disorder. The Veteran did not file a timely notice of disagreement, and no new and material evidence was received within a year of the rating decision's issuance.

2.  Certain evidence received since the November 2010 decision is neither cumulative nor redundant of the evidence of record at the time of the November 2010 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.


CONCLUSIONS OF LAW

1.  The November 2010 RO rating decision, which denied the Veteran's claim of service connection for a heart disorder is final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.1103(West 2014).

2.  Evidence received since the November 2010 RO rating decision is new and material; accordingly, the claim of service connection for a heart disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

The Board is reopening and remanding the service connection claim for a heart disorder.  Thus, there is no need to undertake any review of compliance with VA's duty to notify or assist for this matter at this time. 

II. New and Material Evidence

The Veteran is attempting to reopen a claim for entitlement to service connection for a heart disorder including as secondary to herbicide exposure.

Regardless of any decision to reopen made by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  Jackson v. Principi, 265 F. 3d 1366, 1370-71 (Fed. Cir. 2001).

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case. 38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

A previously disallowed claim may be reopened on the basis of new and material evidence.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  Id.  The regulation "must be read as creating a low threshold," and "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  "[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Id.  Instead, it is intended to guide VA adjudicators in "determining whether submitted evidence meets the new and material requirements."  Id.  If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  

Service connection was previously denied for a heart disorder to include as secondary to herbicide exposure in a November 2010 rating decision.  This rating decision initially noted that the service department confirmed that the Veteran served in country, Vietnam from February 17. 1968 through February 16, 1969.  The rating decision also noted that ischemic heart disease was among the chronic diseases warranting presumptive service connection for herbicide exposure in Vietnam.  The rating decision then determined that the Veteran's heart disorder of non-ischemic cardiomyopathy was not shown by the evidence warrant service connection, finding that it did not happen in military service, nor was it aggravated or caused by service.  Service connection for non-ischemic cardiomyopathy was also denied as this was not one of the recognized conditions noted to have a positive association with herbicide exposure.  

The Veteran did not file a notice of disagreement with this decision after receiving notice of it with appellate rights.  Additionally, no new and material evidence was received.  As such, the November 2010 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.156(b) (2016) (stating that new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (finding that VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).

Evidence previously before the RO in November 2010 includes his STRs and SPRs confirming his combat service in Vietnam.  The evidence also showed the onset of heart problems beginning in 2006 decades after service, with a June 2006 record giving a history of congestive heart failure (CHF) times one month with a normal myocardial perfusion and no evidence to suggest a previous infarct or reversible ischemia.  The problem list in December 2006 included CHF.  See 52 pg VA treatment records entered in VBMS 3/15/07 at pg 1, 21, 31.

Also before the RO was a May 2010 VA examination for CHF with a history of no documented ischemic cardiomyopathy and a diagnosis of non-ischemic cardiomyopathy with negative recent stress test following examination.  This examination included consideration of findings of clinical signs of CHF with cardiomegaly and peripheral edema; X-ray findings of enlarged heart; echocardiogram findings of normal left ventricle size and function with ejection fraction of 55%, mild aortic stenosis and ECG/Holter/Echo showing ST and T wave abnormalities, consider inferior lateral ischemia.  The examiner indicated that this condition as well as COPD (chronic obstructive sleep apnea), OSAS, (obstructive sleep apnea syndrome are secondary to weight, hypertension and 50 year smoking history. 

Evidence received after November 2010 includes a January 2012 letter from a private medical provider, Dr S.H (entered in VBMS January 24, 2012) who provided a statement that the Veteran has ischemic heart disease (IHD).  Later an August 2012 letter from the same physician (entered in VBMS on September 5, 2012) clarifying that the Veteran has coronary artery disease (CAD) (also known as IHD) and indicated that this was confirmed by cardiology testing.  

Also received after the November 2010 RO determination was a June 2012 VA examination report which provided an equivocal opinion as to the nature of the Veteran's heart disease, first indicating he has IHD, but later suggesting that he did not have diagnostic evidence of IHD.  A July 2012 addendum by the same VA examiner attempted to reconcile conflicting evidence and determined that the Veteran has non- ischemic cardiomyopathy with the evidence said to support this finding.  

The evidence received after November 2010 also includes large volumes of medical records from 2004 to 2016 with multiple heart disorders diagnosed including CHF, aortic stenosis and atrial fibrillation (A-Fib).  Most of these records suggested that his heart disabilities were non-ischemic in nature discussing findings to support a finding that the heart disorders were not IHD.  See 951 pg CAPRI in VBMS at pg 4-7, 39-42, 108-110, 130-131, 147-155, 214, 385, 399, 428-433; see also 19 pg VAMC recs from 4/21/16-10/13/16 (in VBMS 10/14/16) at pg 4, 12, 13.  

However, among the multiple volumes of medical evidence, the Board notes records from October 13, 2014 through October 15, 2014 which suggested that the Veteran's heart disorders might possibly include IHD.  These records include a cardiology note which diagnosed CHF exacerbation with non-ischemic cardiomyopathy but noted that a July 2014 cardiac catheterization revealed no flow limiting CAD.  The other diagnoses included aortic stenosis and paroxysmal A-fib currently controlled as well as hypertension.  However another record from October 13, 2014 included a diagnosis of CAD in addition to these other diagnoses and noted medications used to treat CAD includes Statin Pravastatin and Aspirin.  
See 951 pg CAPRI at pgs 177-178; 327-331.

Additionally, after the November 2010 rating decision, the record includes the Veteran's January 2017 hearing testimony where he expressed his belief that his heart symptoms began shortly after service with symptoms he described as anxiety attacks and he described seeking treatment at a VA facility in Allen Park in 1969 but that his symptoms were dismissed at the time.  He also described recently being hospitalized at the VA in Beaumont within 60 days of this hearing.  See Transcript pg 4-5, 8-9.

The Board finds that the evidence received since November 2010 is new in that it suggests a possible diagnosis of IHD (also known as CAD), a disease presumptive to herbicide exposure.  The evidence also includes evidence of treatment in 1969 for possible heart symptoms per the Veteran's testimony.  It is additionally material as it relates to an unestablished fact required to show entitlement to service connection, specifically either a presumptive disability to herbicide exposure or heart symptoms manifested within the first post-service year.  

In sum, service connection for a heart disorder was previously denied based in part on a determination that the Veteran had no evidence of a heart disorder that began in or otherwise was caused by service, nor evidence of a presumptive disease.  The Veteran has presented new and material evidence addressing that determination which relates to an unestablished fact required to show entitlement to service connection.  Under these circumstances, the Board must conclude that new and material evidence has been received and the claim for service connection is reopened.


ORDER

As new and material evidence has been received, the petition to reopen the issue of entitlement to service connection for a heart disorder is granted.


REMAND

Having reopened the service connection claim for a heart disorder, the Board finds that further development is warranted.  The preponderance of the evidence currently indicates that the Veteran's heart disorder is not ischemic in nature.   However, there is some evidence raising the possibility of a diagnosis of CAD/IHD, namely the January 2012 and August 2012 statements from Dr S.H. and the October 2014 VA records showing a diagnosis of CAD, with medications (Statin: pravastatin 20mg and Aspirin) prescribed specifically for this diagnosis.  

As for the VA examinations of record, the Board finds that they do not provide an adequate opinion as to the nature and etiology of the claimed heart disorders, particularly in light of recent medical testing.  In particular, the May 2010 VA examiner's opinion that no IHD was present was based in part on echocardiogram findings including normal LV size and function with ejection fraction of 55%.  Likewise, the June 2012 VA examination report with a July 2012 addendum also based the rationale for the unfavorable opinions on these normal LV and ejection fraction findings.  Since then, volumes of evidence obtained include findings of LV hypertrophy and a 30% ejection fraction shown in an April 2014 echocardiogram.  See 951 pg CAPRI at pg 327-331.  

Even if the Veteran is not shown to have a presumptive heart disease such as IHD, an opinion should determine if service connection can be established on a direct basis, even if the Veteran is found not to be entitled to a regulatory presumption of service connection.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (stating that even if a presumption is not available, a claimant is not precluded from establishing service connection with proof of direct causation). Accordingly, the Board finds that another VA examination is indicated to fully and fairly adjudicate this appeal. 

The Board wants to note the Veteran's testimony about his claimed heart symptoms beginning in 1969.  In this regard, the Veteran is competent to report observable symptoms and treatment and there is no reason to doubt that he is a credible historian as to the onset of his symptoms at this juncture.  Thus, in light of his statements of such symptoms beginning shortly after service, the Board finds that the opinion is to fully consider his lay history in addition to the medical evidence.  

Finally, given the Veteran's testimony of recent VA treatment for heart problems beginning within 60 days of his January 2017 hearing (treatment records of which were not associated with the claims file) as well as his description of treatment at a VA facility in 1969.  The Board finds that attempts to obtain these outstanding, relevant records are to be made.   


Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  Expedited handling is requested.)

1.  Request that the Veteran submit records from his recent hospitalization in Beaumont (as noted at the January 2017 Board hearing) or authorize VA to obtain such records on his behalf.  

2.  Obtain and associate with the claims file all current VA treatment records from November 2016 to the present and from the VAMC in Allen Park from 1969.  

If any of the records from #1 or #2 are not available, document the claims to reflect the attempts and responses.

3.  After completing #1 and #2, to include associating any records with the claims file, schedule the Veteran for appropriate VA examination(s) by a specialist in cardiovascular disorders to assess the nature and etiology of his heart disorder(s).  [If a cardiovascular specialist cannot perform the physical examination/testing, then a specialist, noting such credentials, may conduct a records review and provide the responses requested below.]  The examiner is to review the claims to become familiar with the pertinent medical history.  The examination(s) should include any diagnostic testing or evaluation deemed necessary by the examiner(s).  The examiner(s) should report in detail all relevant clinical findings, all diagnoses, and all current complaints.

A copy of the letter notifying the Veteran of the date, time, and location of the examination(s) should be associated with the claims folder.   

The examiner should address the following:   

a)  Please identify all diagnosed heart disorders, to include a discussion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has ischemic heart disease (coronary artery disease) deemed presumptive to herbicide exposure.  

b)  For any heart disorder other than ischemic heart disease (coronary artery disease) is it at least as likely as not (a 50 percent or greater probability) that any identified heart disorder began during or is causally related to service, to include as due to presumed Agent Orange exposure or was any heart disorder other than ischemic heart disease (coronary artery disease) manifested to a compensable degree within one year of his discharge from service?  

All opinions are to be supported with a comprehensive rationale.  The clinician is to consider the Veteran's credible lay statements and testimony regarding the onset of symptoms said to begin around 1969.  

3.  Thereafter, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


